                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:19-CV-104-D


JONES AMANIAMPONG, and                      )
NANA ANTWI BOASIAKO,                        )
                                            )
                           Plaintiffs,      )
                                            )
                  v.                        )            ORDER
                                            )
CHAD H. WOLF, Acting Secretary,             )
Department of Homeland Security, et al.,    )
                                            )
                           Defendants.      )


       On March 14, 2019, Jones Amaniampong and Nana Antwi Boasiako (''plaintiffs") filed a

complaint seeking injunctive relief ordering defendant Department of Homeland Security to

adjudicate Boasiako's application to adjust status [D.E. 1]. On December 11, 2019, defendant

DepartmentofHomeland Security denied the requested relief. See [D.E. 14-1]. On December 18,

2019, defendants moved to dismiss the complaint as moot [D.E. 13] and filed a memorandum in

support [D.E. 14]. Plaintiffs did not respond.

       In light of the record and governing law, the court GRANTS defendants' motion [D.E. 13]

and DISMISSES the complaint as moot.

       SO ORDERED. This _I_ day of April 2020.




                                                  JSC.DEVERID
                                                  United States District Judge
